Hathaway, J.
Exceptions and a motion for new trial because the verdict was against evidence.
Concerning the motion for a new trial, the case does not show what the verdict was, nor in whose favor, only as it may be inferred from the defendant’s motion; and there are a number of depositions referred to as constituting a part of the evidence, copies of which have not been furnished, and without which, the Court cannot decide the question, with the requisite knowledge of the facts proved; and, besides, there seems to be no doubt, that the plaintiff was entitled to recover something for the deficiency in the Babbitt metal, and the Court has no means of knowing, whether the verdict was rendered upon that ground alone, or upon that, in connection with the other grounds upon which damages were claimed. As the case is presented, the motion for a new trial cannot be sustained.
As to the exceptions, no error is perceived in the rulings of the Judge who presided at the trial, only in relation to the measure of damages sustained by reason of the worthless or unsuitable character of the Babbitt metal, furnished by the defendant.
The principles, upon which damages should be assessed in such case, have been so recently and elaborately examined and determined by this Court, in Bridges v. Sticlcney, 38 Maine, 361, that a reference to that case is sufficient to show that the instructions upon that subject were erroneous, according to the law as therein decided.

Exceptions sustained and new trial granted.

Tenney, C. J., and Appleton, May, and Goodenow, J. J., concurred.